Case 20-02002-CMB      Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17    Desc Main
                                Document     Page 1 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:                                      )     Case No. 17-23709 CMB
David Jenkins                               )
Serena Jenkins                              )     Chapter 13
   Debtor(s)                                )
                                            )     Adversary Case No. 20-02002 CMB
Ronda J. Winnecour, Chapter 13              )
Trustee                                     )
                                            )
  Movant(s)                                 )
                                            )
  vs.                                       )     Related to Doc. 65, 66
                                            )
HSBC Bank USA, N.A. as Indentured           )
Trustee for People’s Choice Home            )
Securities Trust Series 2005-4;             )
Ocwen Loan Servicing, LLC; Stern &          )
Eisenberg, P.C.; Shapiro & DeNardo, LLC     )
   Respondent(s)                            )

TRUSTEE’S BRIEF IN SUPPORT OF DEBTORS’ MOTION TO COMPEL DEFENDANT
HSBC BANK USA, N.A. AS INDENTURED TRUSTEE FOR PEOPLE’S CHOICE HOME
  SECURITIES TRUST SERIES 2005-4 AND OCWEN LOAN SERVICING LLC AND
  MOTION TO COMPEL DEFENDANT STERN & EISENBERG, P.C., TO PRODUCE
                    DOCUMENTS, AND FOR SANCTIONS


Facts

        The Debtors filed for relief under Chapter 13 of the U.S. Bankruptcy Code on

September 15, 2017. Ronda J. Winnecour is the Chapter 13 Standing Trustee.


        Ocwen Loan Servicing, LLC (“Ocwen”), the loan servicer for HSBC Bank USA,

N.A. (“HSBC”) the mortgagee for the Debtors’ residence, is accused of directing Stern &

Eisenberg (“S&E”) to foreclose on the Debtors’ property, despite the Debtors’ open

bankruptcy case.
Case 20-02002-CMB     Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17      Desc Main
                               Document     Page 2 of 10


       Counsel for the Debtors has made multiple discovery requests; however, he has

not received the requested information from S&E regarding the instruction from

Ocwen to foreclose.


Argument


Saccameno v. U.S. Bank Nat. Association


       This is not the first time Ocwen has engaged in conduct in violation of the

Bankruptcy Code and orders of the Bankruptcy Court. In the Seventh Circuit, a

Chapter 13 debtor completed her plan and received statements from Ocwen that her

delinquencies had been satisfied and even paid ahead prior to receiving a discharge

order. Saccameno v. U.S. Bank Nat. Association, 943 F.3d 1071,1077 (7th Cir. 2019).

However, immediately upon receiving her discharge, Ocwen began threatening

foreclosure. Id.


       Ocwen’s lack of internal organization created issues for the debtor even during

her bankruptcy case. Id. at 1078. For instance, in October 2011, two years into the

case, Ocwen became the new loan servicer on the mortgage and contacted the debtor

demanding a payment of $16,000 immediately. Id. Then in February 2012, Ocwen

stated she owed $7,500.00. In March 2012, Ocwen claimed that she owed $9,000.00,

a misstatement made all the more ludicrous when the debtor received her April

statement in which Ocwen stated it owed the debtor $1,000. Id.


       Ocwen’s actions continued to haunt the debtor for two years after the close of

the bankruptcy case until the debtor filed Saccameno v. U.S. Bank Nat. Association in

February 2015. Id. at 1080. During trial it was found that Ocwen had internally

marked the debtor’s account as a dismissal, rather than a discharge. Id. at 1078.

Because of this error, all payments that the debtor had sent in 2013 were placed into
Case 20-02002-CMB        Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17     Desc Main
                                  Document     Page 3 of 10


a suspense account rather than applied to the loan. Id. at 1079. From there, Ocwen

sent the debtor two letters stating that she had a “severely delinquent mortgage.” Id.

That issue was eventually corrected. However, Ocwen then performed a reconciliation

and determined it had not received two payments during the course of the bankruptcy

case. Id. A change that was proved blatantly false when the counsel for the debtor

went over every single payment remitted to Ocwen at trial. Id. at 1081.


       After Ocwen had cured the internal issue of marking the bankruptcy case as

completed rather than dismissed, Ocwen began rejecting payments, claiming that they

weren’t enough to cure the supposed “default.” Id. at 1079. When the debtor inquired

about this, she was informed that the company “never rejects payments,” and the

debtor was forced to fax 100 pages of proof she had paid, only for those documents to

be routed to the wrong department. Id. at 1080. When an attorney acquaintance of the

debtor stepped in asking Ocwen to provide an accounting of payments, Ocwen sent an

indecipherable spreadsheet to the acquaintance that it refused to explain. Id. In fact, it

was this faulty accounting that lead to Ocwen’s preparation to foreclose on the

debtor’s property. Id.


       Finally, throughout those two years, the debtor made multiple unsuccessful

attempts to communicate with Ocwen, faxed proof of payment over four times to

Ocwen, and continued to receive persistent and threatening letters without any basis

or explanation from Ocwen. Id. at 1077-81. At trial, the jury awarded $500,000 to the

debtor in compensatory damages for breach of contract, violation of the Fair Debt

Collection Practices Act, and violation of the Real Estate Settlement Procedures Act. Id.

The jury also awarded $3,082,000 in economic, non-economic, and punitive damages

for violation of the Illinois Consumer Fraud and Deceptive Practices Act. Id. On appeal,
Case 20-02002-CMB             Doc 80      Filed 12/07/20 Entered 12/07/20 16:49:17                        Desc Main
                                         Document     Page 4 of 10


the Seventh Circuit affirmed but found that the maximum permissible punitive

damages award was $582,000. Id. at 1091.


Winnecour v. Ocwen Loan Servicing, LLC (In re Ransom)


         The Seventh Circuit case illustrates Ocwen’s extreme lack of organization and

deliberate failure to comply with simple documentation production. Ocwen has already

been sanctioned in this district for similar misconduct involving Notices of Post-

Petition Fees, Expenses, and Charges. Winnecour v. Ocwen Loan Servicing, LLC (In re

Ransom), 599 B.R. 791 (Bankr. W.D.Pa. 2019). Throughout the majority of the

Ransom case, Ocwen was represented by S&E.


         The matter in Ransom began with a July 24, 2017, hearing on the Trustee’s

Objection to Notices of Post-Petition Mortgage Fees, Expenses and Charges filed by

Ocwen in the amount of $400 for “plan review” in both the Ransom and Randolph

Bankruptcy Cases. Id.


         The impetus for the Trustee’s objection in Ransom was the fact that Ocwen filed

a Notice for a $400.00 flat fee for a review of Debtor’s plan and a Notice of

Appearance.1 Many additional cases were subsequently identified as possibly having

the same defective or inaccurate Notice filed.


         In its response, Ocwen asserted in Ransom that the fees “were the result of a

technical error and have been herewith withdrawn. Further, [Ocwen] intends to resolve

the matter by providing to the Chapter 13 Trustee a payment history indicating that

the fees will not be attached to the debtor’s account.” See Ransom, 15-10886, Doc. 47,


1
 The Florida law firm vendor identified in the attached invoice was not a legal service provider in the particular
case at bar and therefore could not have charged a legal fee for the case nor provided a compensable legal service.
Additionally, the fee appeared to be in the nature of a flat fee. The Trustee was unable to discern whether the fee,
even if it had been a legal fee, was reasonable vis-à-vis a lodestar analysis.
Case 20-02002-CMB      Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17         Desc Main
                                Document     Page 5 of 10


Paragraph 7. The court was further advised by S&E at the hearing that the charges

would be withdrawn. The July 26, 2017, Order directed Ocwen to file affidavits and

provide loan histories in order to allow the Trustee to monitor the fee removal. The

order set a deadline for the removal of the fees in those two cases as well as twenty-six

additional Western District of Pennsylvania Chapter 13 cases that were identified in

which Ocwen requested fees under the same pattern.


      The court was assured at the July 24, 2017 hearing that Ocwen had the ability

and willingness to provide the affidavits and loan histories within the time frame set

out in the July 26, 2017 Order. See Bankruptcy Case No. 15-10886, Doc. No. 74 and

Bankruptcy Case No. 15-10895, Doc. No. 163. (“August 15 Order”). As Judge Agresti

stated in the August 15 Order, given the statements made by Ocwen at the July 24,

2017, hearing the court believed the matter had been resolved. However, in a report

dated August 11, 2017, the Trustee reported that she had not received the complete

loan histories as well as additional concerns raised by Ocwen’s response. The August

15 Order directed Ocwen to file a response to the Trustee’s report and scheduled a

hearing on the Trustee’s Report and Ocwen’s response for August 31, 2017.


      The court learned at the August 31, 2017, hearing that Ocwen had unilaterally

decided that the Trustee did not need complete loan histories and had chosen to

provide the Trustee what it decided, in its own discretion, was sufficient. See

Bankruptcy Case No. 15-10886, Doc. No. 85 and Bankruptcy Case No. 15-10895, Doc.

No. 172. The September 1, 2017 Order clarified that complete loan histories meant

complete loan histories. The Order declined to impose sanctions at that time but,

instead, again, directed Ocwen’s compliance by requiring that it provide the complete

loan histories (now by October 13, 2017). The Order further required Ocwen to provide
Case 20-02002-CMB     Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17      Desc Main
                               Document     Page 6 of 10


some additional information, and set a December 1, 2017, deadline for the Trustee to

file another report on the status of Ocwen’s compliance.


      The last of the Orders, entered December 21, 2017, followed the court’s receipt

and review of the Trustee’s report as required by the September 1, 2017 Order. See

Bankruptcy Case No. 15-10886, Doc. No. 94 and Bankruptcy Case No. 15-10895, Doc.

No. 180. The court concluded, from the Trustee’s report, that Ocwen had not fully

complied with the previous Orders and that the matter warranted an evidentiary

hearing at which Ocwen and S&E would be required “to show cause for and justify

their failure to comply” with the previous Orders. The December 21, 2017 Order

concluded with the scheduling of a hearing on January 24, 2018, at which Ocwen and

certain specifically identified representatives were directed to appear and show cause

as to why they should not be sanctioned for the misconduct identified in the Order.

The Order further indicated that the sanctions might include, among other things, a

monetary sanction, dismissal of Ocwen’s claims, paying Debtor’s Counsel fees, or

suspending their privilege to appear before the Court.


      Ocwen appealed the December 21, 2017 Order, along with three other orders,

for which the statute of limitations had long since expired. Judge Conti dismissed the

appeal as interlocutory. Ocwen Loan Servicing, LLC v. Randolph, 2018 U.S. Dist.

LEXIS 34215 (D.C. W.D. Pa. Mar. 2, 2018). Ocwen hired new counsel – Brett

Messinger with Duane Morris LLP– who now apparently represents them again.

Ocwen then filed motions seeking an extension of time to move for rehearing and

reconsideration on the basis that it hired new legal counsel. Judge Conti denied

Ocwen’s motions because a “motion for rehearing does not permit parties to recycle

cases and arguments which the District Court already rejected in rendering its original
Case 20-02002-CMB      Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17      Desc Main
                                Document     Page 7 of 10


decision…[Ocwen is] not entitled to seek a “second bite of the apple” on such issues by

way of a motion for reconsideration.” Ocwen Loan Servicing, LLC v. Randolph, 2018

U.S. Dist. LEXIS 81354, *9 (D.C. W.D. Pa. May 15, 2018) (citations omitted).


       On March 28, 2019, Judge Agresti found Ocwen to be in civil contempt of court

for willfully disobeying several court orders. Ocwen was sanctioned for its contempt

and ordered to compensate the Trustee and Debtors’ Counsel for attorneys’ fees and

expenses incurred. In re Ransom, 599 B.R. 791. The bankruptcy court lamented, “the

Court comes away with no great optimism that Ocwen has learned any lesson by all

this.” Id. at 825.


       Ocwen intentionally abused the judicial process by repeatedly and deliberately

misrepresenting facts in court and failing to comply with multiple Orders of Court,

which led to the delay and disruption of court proceedings for almost two years.

Ocwen’s delay resulted in impermissible and unwarranted charges assessed to the

loans of thirty debtors in the Western District of Pennsylvania alone.


Conclusion


       These two cases illustrate Ocwen’s history of evading the issue, failure to

communicate, failure to comply with court orders, and damaging innocent debtors as

a result of its practices. Given the egregious nature of Ocwen’s actions in this case,

this sentiment still rings true. Ocwen intentionally abused the judicial process by

repeatedly and deliberately misrepresenting facts in Court and failing to comply with

multiple Orders of Court, which led to the delay and disruption of court proceedings

for almost two years. Ocwen’s conduct in the present case is consistent with its

wrongful conduct for which it has been sanctioned in the past. Ocwen has
Case 20-02002-CMB      Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17   Desc Main
                                Document     Page 8 of 10


demonstrated in the present case that it has not corrected these wrongful practices

despite prior sanctions against it.


      Therefore, the Trustee also requests that the Motion to Compel Stern &

Eisenberg, P.C., to Produce Documents for Sanctions be granted. Furthermore, the

Trustee requests that this Court impose punitive sanctions. The Trustee also requests

that the sanctions awarded by this Court include the requirement that Ocwen keep

comprehensible and detailed records and provide the debtor, debtor’s counsel and

Trustee with complete and clear loan histories upon request.




                                          Respectfully Submitted,

   12/7/2020                              /s/ Ronda J. Winnecour
                                          Ronda J. Winnecour (PA I.D. #30399)
                                          Attorney and Chapter 13 Trustee
                                          U.S. Steel Tower – Suite 3250
                                          600 Grant Street
                                          Pittsburgh, PA 15219
                                          (412) 471-5566
                                          cmecf@chapter13trusteewdpa.com
Case 20-02002-CMB     Doc 80    Filed 12/07/20 Entered 12/07/20 16:49:17        Desc Main
                               Document     Page 9 of 10


                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re:                                      )     Case No. 17-23709 CMB
David Jenkins                               )
Serena Jenkins                              )     Chapter 13
   Debtor(s)                                )
                                            )     Adversary Case No. 20-02002 CMB
Ronda J. Winnecour, Chapter 13              )
Trustee                                     )
                                            )
  Movant(s)                                 )
                                            )
  vs.                                       )     Related to Doc. 65, 66
                                            )
HSBC Bank USA, N.A. as Indentured           )
Trustee for People’s Choice Home            )
Securities Trust Series 2005-4;             )
Ocwen Loan Servicing LLC; Stern &           )
Eisenberg, P.C.; Shapiro & DeNardo, LLC     )
   Respondent(s)                            )


                               CERTIFICATE OF SERVICE


  I hereby certify that on the date shown below, I served a true and correct copy of

the Brief upon the following, by regular United States mail, postage prepaid:



Joseph S. Sisca, Esquire
Assistant U.S. Trustee
1001 Liberty Avenue, Suite 970
Pittsburgh, PA 15222

Brett L. Messinger, Esq.
Kassia Fialkoff
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103

James A. McGovern, Esq.
Marshall, Dennehey, Warner, Coleman & Goggin
Union Trust Building
501 Grant Street, Suite 700
Pittsburgh, PA 15219
Case 20-02002-CMB    Doc 80     Filed 12/07/20 Entered 12/07/20 16:49:17   Desc Main
                              Document      Page 10 of 10




Christopher DeNardo, Esq.
Kristen D. Little, Esq.
Shapiro & DeNardo, LLC
3600 Horizon Drive
Suite 150
King of Prussia, PA 19406

Scott W. Brady
Asst. U.S. Attorney
Joseph F. Weis Jr. U.S. Courthouse
700 Grant St.
Suite 4000
Pittsburgh, PA 15219

James McNally, Esq.
525 William Penn Place, Suite 3005
Pittsburgh, PA 15219




 12/7/2020                                 /s/Renee Ward
 Date                                      Administrative Assistant
                                           Office of the Chapter 13 Trustee
                                           US Steel Tower – Suite 3250
                                           600 Grant Street
                                           Pittsburgh, PA 15219
                                           (412) 471-5566
                                           cmecf@chapter13trusteewdpa.com
